— Appeal by defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered July 31,1980, convicting him of rape in the first degree, sodomy in the first degree, robbery in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although the court at the Wade hearing erred in restricting cross-examination of the complainant as to what she saw at the lineup, the totality of circumstances makes it apparent that the error was harmless. We have examined defendant’s other contentions and conclude that they lack merit. Lazer, J. P., O’Connor, Brown and Rubin, JJ., concur.